DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/22/2020 amending Claims 1 and 13 and canceling Claims 11 and 12.  Claims 1 – 4, 6 – 10, 13 – 15, and 17 – 20 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed Claim 1 recites a gas turbine engine which is an apparatus; however, the scope of Claim 1 is not limited to a single gas turbine engine or a single gas turbine engine family (a “base” model gas turbine engine like the PW4000 engine family with lower thrust models and higher thrust models to cover a narrow thrust range).  Instead, the scope of Claim 1 encompasses all future gas turbine aircraft engines within the huge maximum net thrust range from 160 kN to 550 kN (about 36,000 to 123,000 lbf – pound force), the broad CMC mass range of 2% to 15% of the second turbine total mass, and the resulting normalized thrust range.  No known single aircraft gas turbine engine covers the huge maximum net thrust range of 160 kN to 550 kN (about 36,000 to 123,000 lbf – pound force).  No known single aircraft gas turbine engine family covers the huge maximum net thrust range of 160 kN to 550 kN because completely different gas turbine engines were required for the lower bound and the upper bound.  For example, the CFM56-5C aircraft gas turbine engine had maximum net thrust of 151 kN (34,000 lbf) with a fan diameter of 72.3 inches, an engine length of 103 inches, and a dry weight of 5,830 lbs (see Wikipedia CFM56 webpage).  However, the GE90-115 aircraft gas turbine engine had maximum net thrust of 513.9 kN (115,000 lbf) with a fan diameter of 128 inches, an engine length of 286.7 inches, and a dry weight of 19,316 lbs (see Wikipedia GE90 webpage).  The GE90-115 fan diameter was 1.77 times larger than the CFM56-5C fan diameter (128 inch / 72.3 inch = 1.77).  The GE90-115 engine length was 2.78 times longer than the CFM56-5C engine length (286.7 inch / 103 inch = 2.78).  The GE90-115 engine dry weight was 3.3 times longer than the CFM56-5C engine dry weight (19,316 lbs / 5,830 lbs = 3.3).  Accordingly, two physically different engine designs were required for the maximum net thrust lower bound and the upper 

    PNG
    media_image1.png
    595
    998
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    886
    media_image2.png
    Greyscale

Claim 1.  As discussed on Pgs. 42 – 43 of the Office Action mailed on 10/29/2020, the scope of Claim 1 encompasses all future gas turbine aircraft engines within the huge maximum net thrust range from 160 kN to 550 kN, the known turbine entry temperature range, the broad CMC mass range, and the resulting normalized thrust range.  Therefore, Applicant invention is nothing more than the conventional rubber engine parametric design study and not an actual physical engine that has been designed, manufactured, and used to power an aircraft into flight.  Designing and developing a new aircraft gas turbine engine takes at least 3 to 7 years and several billions of dollars which is why completely new aircraft gas turbine engines are a once a decade or once a generation occurrence at each of the three major aircraft gas turbine engine manufacturers: General Electric, Pratt & Whitney, and Rolls-Royce.  Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, teaches on Pg. 398, bottom of first column, that “Typically the detailed design and Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1, ll. 11 - 15 recited “…second turbine, at least one of (i) an axially most upstream row of rotor blades and (ii) an axially most upstream row of stator vanes, in the second turbine is metallic, and a second most axially upstream row of stator vanes comprises a ceramic matrix composite and a second most axially upstream row of rotor blades comprises a ceramic matrix composite” which is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The four choices separated by “and” following the “at least one of” result in fifteen possible combinations.  The four choices are 1 - an axially most upstream row of rotor blades is metallic, 2 - an axially most upstream row of stator vanes is metallic, 3 - a second most axially upstream row of stator vanes comprises a ceramic matrix composite, and 4 - a second most axially upstream row of rotor blades comprises a ceramic matrix composite.  The fifteen possible combinations are: #1 – 1 only, #2 – 2 only, #3 – 3 only, #4 – 4 only, #5 – 1 and 2, #6 – 1 and 3, #7 – 1 and 4, #8 – 1, 2, and 3, #9 – 1, 2, and 4, #10 – 1, 3, and 4, #11 – 2 and 3, #12 – 2 and 4, #13 – 2, 3, and 4, #14 – 3 and 4, #15 – 1, 2, 3, and 4.  Claim 1, ll. 10 - 11 recited “the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine”.  Claim 1 is indefinite because it is unclear which one or more of the fifteen possible Claim 1, ll. 9 - 10 recited “the second turbine comprising at least one ceramic matrix composite component”; therefore, the ceramic matrix composite of the second turbine is not limited to just the second most axially upstream rows of stator vanes and/or rotor blades.  A second turbine, i.e., high pressure turbine, of a gas turbine engines comprised a plurality of assembled components including one or more rows of stator vanes, one or more rows of turbine/rotor blades, an outer case, shaft, one or more disks securing the one or more rows of turbine/rotor blades to the shaft, a structural frame securing the shaft in the center of the outer case, one or more rows of turbine/rotor blades seals/shrouds, various other seals, various fasteners, and other miscellaneous components.  Claim 1 is indefinite because it is unclear which one or more of the fifteen possible combinations is required in combination with one or more of the plurality of other components being made of ceramic matrix composite to achieve the claimed “the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine”.  Claim 1 is indefinite because it is unclear how the claimed “the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine” would be achieved with each one of the fifteen possible combinations alone or in combination with one or more of the plurality of other components being made of ceramic matrix composite.  Claims 2 – 4, 6 – 10, 13 - 15, and 17 – 20 depend from Claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of “CMCs will revolutionize aero and land-based gas turbines”, Turbomachinery International, November 5, 2015, hereinafter “Turbomachinery” in view of “GE . 


    PNG
    media_image3.png
    723
    865
    media_image3.png
    Greyscale


Note:  In view of the above 35 U.S.C. 112(b) rejection and in the interest of compact prosecution, Claim 1, ll. 11 - 15 is interpreted as reciting the fifteenth combination #15 – 1, 2, 3, and 4 where 1 - an axially most upstream row of rotor blades is metallic, and 2 - an axially most upstream row of stator vanes is metallic, and 3 - a second most axially upstream row of stator vanes comprises a ceramic matrix composite, and 4 - a second most axially upstream row of rotor blades comprises a ceramic matrix composite in addition to other components of the second turbine being made of ceramic matrix composite.
Regarding Claim 1, Janes teaches, in Fig. A (top right corner of Pg. 501), the invention as claimed, including a gas turbine engine for an aircraft (Pg. 501, first column - PW4000 family of engines powered various wide-body aircraft) comprising: an engine core comprising: a first turbine (labeled), a first compressor (labeled), and a first core shaft (labeled) connecting the first turbine (labeled) to the first compressor (labeled); a second turbine (labeled), a second compressor (labeled), and a second core shaft (labeled) connecting the second turbine (labeled) to the second compressor (labeled), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft [The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/27/2020 in Applicant’s reply filed on 07/24/2020. MPEP 2144.03(C).  Examiner takes Official Notice that it was known in the gas turbine art that the high pressure spool, i.e., second compressor (HPC – high pressure compressor) connected to second turbine (HPT - high pressure turbine) via a second core shaft rotated at a higher revolutions per minute 

Therefore, the turbine entry temperature, known in the gas turbine art as TET, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that increasing the turbine entry temperature (TET) was among the best way of increasing the gas turbine efficiency, i.e., creating shaft horsepower (Hp) with the smallest engine core (HPC-combustor-HPT). Therefore, since the general conditions of the claim, i.e., that increasing the TET of a gas turbine engine to a range of from 1800K to 2100K to increase efficiency, was disclosed in the prior art by Fehrm and Kronogard, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the turbine entry 
Janes, as evidenced by Allen, i.v., Fehrm and Kronogard, teaches a gas turbine aircraft engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Janes, as evidenced by Allen, i.v., Fehrm and Kronogard, as discussed above, is silent on a gearbox, in the PW4000 family of engines, that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft.  Janes further teaches, on Pgs. 510 – 512, the PW8000 gas turbine aircraft engine that had an engine core comprising: a first turbine (labeled ‘3 stage Low Pressure Turbine’ – Figure on bottom of Pg. 511), a first compressor (labeled ‘3 stage LPC’), and a first core shaft (shaft connecting LPC to LPT) connecting the first turbine (LPT) to the first compressor (LPC); a second turbine (labeled ‘1 stage High Turbine’), a second compressor (labeled ‘5 stage High Speed / High Pressure Compressor’), and a second core shaft (shaft connecting HPC to HPT) connecting the second turbine (HPT) to the second compressor (HPC), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft (conventional in the gas turbine art), the gas turbine engine further comprising: a fan (labeled ‘Solid Shroudless Fan’) comprising a plurality (Pg. 511, first column teaches 26 fan blades) of fan blades; a gearbox (labeled ‘Fan Drive Gear System’) that receives an input from the first core shaft (Pg. 511 top left figure labeled ‘LPT input shaft’) and outputs drive to the fan (labeled ‘Fan Rotation’) so as to drive the fan at a lower rotational speed (Pg. 511, first column, in heading ‘Gearbox’ fan take-off maximum rotational speed was 3,200 rpm) than the first core 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Janes and Wilfert, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, and the results would have been predictable and readily recognized, that incorporating a reduction gearbox that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention that modifying the PW4000 family of engines with a reduction gearbox and the resulting LPT modifications would have provided a normalized thrust in a particular range by reducing the weight of the LPT, i.e., second turbine.  As shown in Table 1 below, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that reducing the direct drive LPT weight by about 30% yielded a normalized thrust in the range of from 0.30 to 0.5 kN/kg, specifically 0.30 kN/kg for the PW4462 and 0.32 kN/kg for the PW4168.
Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, is silent on the second turbine comprising at least one ceramic matrix composite component and the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine, a second most axially upstream row of stator vanes comprises a ceramic matrix composite and a second most axially upstream row of rotor blades comprises a ceramic matrix composite, wherein the normalized thrust [per Applicant’s definition normalized thrust = maximum net thrust of the engine at sea level / total mass of the first and second turbines] is in the range of from 0.30 to 0.5 kN/kg.  
Janes further teaches, on Pg. 502, second column, in heading ‘PW4462’, that the maximum net thrust of the PW4462 engine at sea level, i.e., take-off (T-O) rated thrust, was 275.8 kN (62,000 lb).  Janes further teaches, on Pg. 503, first column, in heading 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Janes, Fehrm, Turbomachinery, GE Aviation, Greitzer, and Nikkanen, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, and the results would have been predictable and readily recognized, that modifying the conventional metallic materials of the HPT (second turbine), such as making the second most axially upstream row of stator vanes and the second most axially upstream row of rotor blades, of Janes with the CMC material of Greitzer would have facilitated increasing engine fuel efficiency by reducing the weight/mass of the turbine, as taught by Nikkanen, and would have facilitated increasing engine fuel efficiency by reducing the amount of cooling air, as taught by Fehrm, by locating the CMC stator vanes and turbine rotor blades in the second turbine stage where the CMC did not have to be air-cooled, as taught by GE KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  As shown in Table 1 below, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that reducing the direct drive engine HPT and LPT weights by about 30% yielded a normalized thrust in the range of from 0.25 to 0.5 kN/kg, specifically 0.25 kN/kg for the PW4462 and 0.26 kN/kg for the PW4168.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, as discussed above, is silent on the combination of (#1) the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine and (#2) wherein the normalized thrust [per Applicant’s definition normalized thrust = maximum net thrust of the engine at sea level / total mass of the first/LPT turbine and second/HPT turbine] is in the range of from 0.30 to 0.5 kN/kg.  The mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine was recognized as a result-effective variable, i.e. a variable which achieves a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the percentage mass of the ceramic matrix composite in the second turbine determined the percentage weight reduction relative to a conventional all metal turbine of the same design, i.e., same physical dimensions and power output.  As taught by Nikkanen, the primary objective in aircraft gas turbine engine fabrication was to avoid a weight increase because any extra weight resulted in additional fuel consumption, i.e., lower fuel efficiency, therefore, reducing the engine weight by reducing the second turbine weight would have increased the engine fuel efficiency.  In this case, the recognized result is that the maximum net thrust of the engine at sea level, i.e., take-off (T-O) rated thrust, determined the particular aircraft that the engine could power.  For example, a large wide-body aircraft like the Boeing 777 required engines with higher take-off (T-O) rated thrust than the engines of a smaller narrow-body aircraft like the Boeing 737.  Furthermore, the recognized result is that the total turbine mass or weight, was a component of the gas turbine engine thrust to overall weight ratio, in this case the thrust to turbine weight ratio, where a higher thrust to weight ratio meant a more fuel efficient gas turbine engine.  Therefore, since the general conditions of the claim, i.e., that the gas turbine aircraft engine had a normalized thrust = maximum net thrust of the engine at sea level / total mass of the first/LPT turbine and second/HPT turbine, were disclosed in the prior art by Janes and 
Note 1: It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  Applicant’s claimed invention is merely carrying forward the conventional gas turbine 
Re Claim 2, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above, including wherein the normalized thrust is in the range of from 0.30 to 0.45 kN/kg.  As discussed in Claim 1 above, normalized thrust of 0.30 and 0.32 were in the range of from 0.30 to 0.45 kN/kg.  Furthermore, the normalized thrust is in the range of from 0.30 to 0.45 kN/kg was optimization of known results effective variables as discussed in Claim 1 above.
Re Claim 3, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above; except, wherein the mass of the first turbine plus the mass of the second turbine is no greater than 17% of the total dry mass of the gas turbine engine.  The mass of the two turbines was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the total turbine mass or weight, i.e., mass of the first turbine plus the mass of the second turbine, was a component of the gas turbine engine thrust to overall weight ratio, in this case the thrust to turbine weight ratio, where a higher thrust to weight ratio meant a more fuel efficient gas turbine engine.  As taught by Nikkanen, in Col. 1, ll. 52 – 57, the primary objective in aircraft gas turbine engine fabrication was to avoid a weight increase because any extra weight resulted in Note 1 above.  Applicant’s claimed invention is merely carrying forward the conventional gas turbine aircraft engine design concept of increasing the thrust to weight ratio of an aircraft engine to increase fuel efficiency by generating the same or greater thrust with a lighter engine by replacing the heavy metal turbine components with lighter and greater heat resistant CMC components.
Re Claim 4, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above, including wherein the maximum net thrust of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN.  Maximum net thrust of the engine at sea level of 275.8 kN (62,000 lb) and 305.2 kN (68,000 lb) was within the claimed range of from 300 kN to 500 kN.  Furthermore, the maximum net thrust of the engine at sea level (known in the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the maximum net thrust of the engine at sea level, i.e., take-off (T-O) rated thrust, determined the particular aircraft that the engine could power.  For example, a large wide-body aircraft like the Boeing 777 required engines with higher take-off (T-O) rated thrust than the engines of a smaller narrow-body aircraft like the Boeing 737.  Therefore, since the general conditions of the claim, i.e., that gas turbine aircraft engines had a maximum net thrust of the engine at sea level, were disclosed in the prior art by Janes and Greitzer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gas turbine aircraft engine taught by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, having wherein the maximum net thrust of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN.  Furthermore, the maximum net thrust range of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN is recognized by the Examiner to be a very broad range for a single gas turbine aircraft engine model and/or for a single gas turbine aircraft engine family.  For example, the narrow-body Boeing 737 aircraft used small engines (CFM56-7B takeoff thrust 121.4 kN) just below the 160 kN (35,969 lb) thrust range while the wide-body Boeing 777 aircraft used large engines (GE90-115B takeoff thrust 513.9 kN) just above the 500 kN (112,404 lb) thrust 
Re Claim 6, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above; except, wherein the mass of ceramic matrix composite in the second turbine is in the range of from 4% to 10% of the total mass of the second turbine.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the second turbine to have had a mass of ceramic matrix composite (CMC) in the range of from 4% to 10% of the total mass of the second turbine because Applicant has not disclosed that the mass of ceramic matrix composite in the range of from 4% to 10% of the total mass of the second turbine provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the about 30% to 40% turbine weight reduction by using CMC instead of conventional nickel alloys because Nikkanen taught that reducing gas turbine aircraft engine weight facilited increased fuel efficiency.  Therefore, it would have been an obvious matter of design choice to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, to obtain the invention as Claim 6 because the selection of the particular percentage mass of CMC relative to the total mass of the second turbine was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.
Re Claim 7, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1, including wherein the first turbine comprises at least one ceramic matrix composite component.
Re Claim 8, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above including wherein: the axially most upstream row of stator vanes are metallic, in this case PWA 1480 metal alloy as discussed in the Claim 1 rejection above.
Re Claim 9, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above including wherein: the axially most upstream row of rotor blades are metallic, in this case PWA 1480 metal alloy as discussed in the Claim 1 rejection above.
Re Claim 10, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; including, wherein: the axially most upstream row of rotor blades is radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite.  As discussed in Claim 1 above, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, with the most axially upstream row of rotor blades being radially surrounded by CMC seal segments to facilitate increase gas turbine engine fuel efficiency.
Re Claim 13, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein: the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, with the second 
Re Claim 14, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite.  As discussed in Claim 1 above, Greitzer taught, in Table H.5, reducing the weight of the low pressure turbine by about 30% by utilizing CMC in place of the conventional metallic, i.e., nickel alloy, stator vanes and turbine blades.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite because Applicant has not disclosed that an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the about 30% turbine weight reduction by using CMC instead of conventional nickel alloys because Nikkanen taught that reducing gas turbine aircraft engine weight facilited increased fuel efficiency.  Therefore, it would have been an obvious matter of design choice to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, to obtain the invention as specified in Claim 14 because the selection of the particular row of stator vanes to be made out of a ceramic 
Re Claim 15, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein an axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite.  As discussed above in Claim 1, Greitzer taught, in Table H.5, that conventional rotor blades of a low pressure turbine were metallic, i.e., nickel alloy, and replacing said conventional metallic blades with CMC blades reduced the turbine weight by about 30%.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, with an axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite, as taught by Greitzer, to facilitate reducing the turbine weight by having all the rows of turbine rotor blades comprise CMC.  Furthermore, since Greitzer taught utilizing CMC to reduce the overall weight of the turbines, modifying Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, with the 
Re Claim 17, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1, and Janes further teaches, on Pg. 501, first column, third paragraph, that the PW4000 family of gas turbine aircraft engines had fan diameters of 94 inches (238.7 cm), 100 inches (254 cm), and 112 inches (284.5 cm) which were within the claim range of wherein the fan diameter is in the range of from 225cm to 400cm.
Re Claim 19, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 7, including wherein the mass of ceramic matrix composite in the first and second turbines is in the range of from 1% to 15% of the total mass of the first and second turbines.
Re Claim 20, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the Claim 7, except wherein the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the first and second turbines to have had the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines because Applicant has not disclosed that the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the about 30% to 40% turbine weight reduction by using CMC instead of conventional nickel alloys in the high pressure turbine, e.g., second turbine, and the about 30% weight reduction in the low pressure turbine, e.g., first turbine, because Nikkanen taught that reducing gas turbine aircraft engine weight facilited increased fuel efficiency.  Therefore, it would have been an obvious matter of design choice to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, to obtain the invention as specified in Claim 20 because the selection of the particular percentage mass of CMC first and second turbines relative to the total mass of the first and second turbine was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of “CMCs will revolutionize aero and land-based gas turbines”, Turbomachinery International, November 5, 2015, hereinafter “Turbomachinery” in view of “GE Successfully Tests World’s First Rotating Ceramic Matrix Composite Material for Next-Gen Combat Engine”, GE Aviation, February 10, 2015, hereinafter “GE Aviation” in view of Greitzer et al., “Volume 2: Appendices – Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles”, Final Report, Cooperative Agreement Number NNX08AW63A, Massachusetts Institute of Technology, March 31, 2010, hereinafter “Greitzer” as evidenced by Bill Read, “Powerplant Revolution”, AeroSpace, May 2014, hereinafter “Bill Read” as applied to Claim 1 above, and further in view of Ning et al. (2016/0290157A1).
Re Claim 10, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the Claim 1; except, the axially most upstream row of rotor blades being radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  Ning teaches, in Figs. 1 and 2, a similar gas turbine aircraft engine having an axially most upstream row of rotor blades (64) being radially surrounded by seal segments (124); and the seal segments (124) comprise a ceramic matrix composite.  Ning teaches, in Para. [0033], “The shroud seal (124) and/or the seal surface (132) may be formed from a material or materials having a high thermal capacity such as a metal alloy, a ceramic or a ceramic matrix composite so as to accommodate the high temperature combustion gases (60) that flow through the hot gas path (72)”. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, with the most axially upstream row of rotor blades being radially surrounded by CMC seal segments, taught by Fehrm and Ning, because said CMC seal segments had a high thermal capacity to accommodate the high temperature combustion gases while requiring less cooling which was why CMC seal segments were conventionally used in the gas turbine art.
Claim 13, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 12; except, wherein: the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments.  Ning teaches, in Figs. 1 and 4, a similar gas turbine aircraft engine having the second most axially upstream row of rotor blades (64) being radially surrounded by ceramic matrix composite seal segments (224).  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  Ning teaches, in Para. [0041], “The shroud seal (224) and/or the seal surface (232) may be formed from a material or materials having a high thermal capacity such as a metal alloy, a ceramic or a ceramic matrix composite so as to accommodate the high temperature combustion gases (60) that flow through the hot gas path (72)”. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, with the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments, taught by Fehrm and Ning, because said CMC seal segments had a high thermal capacity to accommodate the high temperature .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of “CMCs will revolutionize aero and land-based gas turbines”, Turbomachinery International, November 5, 2015, hereinafter “Turbomachinery” in view of “GE Successfully Tests World’s First Rotating Ceramic Matrix Composite Material for Next-Gen Combat Engine”, GE Aviation, February 10, 2015, hereinafter “GE Aviation” in view of Greitzer et al., “Volume 2: Appendices – Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles”, Final Report, Cooperative Agreement Number NNX08AW63A, Massachusetts Institute of Technology, March 31, 2010, hereinafter “Greitzer” as evidenced by Bill Read, “Powerplant Revolution”, AeroSpace,  as applied to Claim 1 above, and further in view of Schwarz et al. (2013/0224049A1).
Re Claim 18, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein the gear reduction ratio of the gearbox is in the range of from 3.3 to 4.  Janes further teaches, on Pg. 511, first column, under heading ‘Gearbox’, a gear reduction ratio of 2.8 = 9,000 / 3,200.  Wilfert further teaches, in Fig. 3 on Pg. 5, that the fan tip speed was limited to a maximum of 430 meters/second (1,410.7 feet/second) by aerodynamic losses and noise limits which meant that as the fan diameter was increased the fan rotational speed had to be reduced.  Wilfert teaches, on Pgs. 6 – 8, under heading ‘3.2 Geared Turbo Fan as the Next Step’, that the reduction gearbox between the fan and the low pressure spool facilitated decoupling the fan rotational speed from the low pressure turbine speed so that the fan can turn at its optimum slow speed while the low pressure turbine can turn at its optimum fast speed.  Wilfert teaches, in Fig. 7 on Pg. 8, that the fan noise was proportional to the fan tip speed to the fourth power which meant that the lower fan tip speed of a geared turbofan facilitated lower fan noise relative to a similar conventional direct drive engine.  Schwarz teaches, in Para. [0037] and Figs. 1 and 2, a similar gear reduction (48) turbofan gas turbine aircraft engine (20) with a gear reduction ratio greater than about 2.5:1 and turbine blades made of ceramic matric composite (CMC) material, Paras. [0008], [0011], [0013], [0016], [0024], [0043] to [0045].
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the gear reduction ratio was the low pressure turbine revolutions per minute (rpm) divided by the fan rpm where the upper limit of the fan rpm depended on the fan diameter.  Therefore, a higher gear reduction ratio meant that the low pressure turbine could rotate faster while keeping the fan rotational speed below the fan tip speed limit.  Therefore, since the general conditions of the claim, i.e. that gear reduction gas turbine aircraft engines had a gear reduction ratio, was disclosed in the prior art by Janes and Schwarz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gear reduction ratio of Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, Turbomachinery, GE Aviation, and Greitzer, a.e., Bill Read, in the range of from 3.3 to 4.  See Note 1 above.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered and to the extent possible have been addressed in the rejections above, at the appropriate locations.

Furthermore, Applicant argues on Pg. 6 under heading § 112(a) Written Description Rejection that the rejection is based on an impossible standard.  This argument is not persuasive because Claim 1 is broadly drawn to a genus of aircraft gas MPEP 2163(II)(3)(a)(ii) states “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").”  Applicant’s disclosure failed Claim 1 recites “the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine” and recites “the normalized thrust is in the range of from 0.30 to 0.5 kN/kg” where normalized thrust = maximum net thrust of the engine at sea level / total mass of the first and second turbines.  By failing to disclose numerical values of the total mass of the first turbine and the total mass of the second turbine the mass of the ceramic matrix composite in the Claim 1 does not recite a single aircraft gas turbine engine that has been reduced to practice such that one of ordinary skill in the art would recognize applicant was in possession of the claimed invention.  Similarly, the application as filed does not disclose the complete structure of the claimed invention as a whole in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  The disclosure failed to provide any details of the physical dimensions of the first and second turbines.  The disclosure failed to provide any details of the physical dimensions of the first and second compressors.  The disclosure failed to provide any details of the physical dimensions of a single gas turbine engine let alone sufficient details of a "representative number of species".
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.  Since Applicant’s original disclosure failed to clearly describe one embodiment of the claimed aircraft gas turbine engine and/or failed to clearly describe sufficient details of a "representative number of Claim 1 and the dependent claims failed to satisfy the written description requirement.  The rejections are maintained.

Applicant’s argument on Pg. 7 under heading § 112(a) Enablement Rejection is moot because the rejection is withdrawn due to Applicant’s amendment to Claim 1. 

Applicant’s arguments on Pg. 7 under heading § 103 Rejections continuing on to Pg. 9 are not persuasive.  Applicant argues “…the Office Action has not articulated any reason or rationale why a person of ordinary skill in the art would have used metallic components in the first stage of the rotor and CMC components in the second stage of the rotor.”  This is not persuasive because base reference Janes taught that the first stage (stator vane and adjacent rotor blades) of the HPT/second turbine were made out of metal.  Therefore, a reason or rationale for the first stage rotor being metallic was not required because Janes was not modified.  As discussed above in the Claim 1 rejection, Turbomachinery teaches, on Pg. 1, second to last paragraph, a GE F414 military gas turbine engine with the second stage turbine rotor blades of the high pressure turbine (second turbine) made of CMC because the lighter weight CMC made it possible to reduce the size and weight of the gas turbine disks and bearings.  Turbomachinery teaches, on Pg. 1, last paragraph, that the biggest advantage over the weight reduction was the fact that little to no cooling would be required for the CMC compared to the conventional metallic turbine rotor blades.  GE Aviation teaches, on Pg. 2, middle paragraph, CMC turbine rotor blades located in the second stage of a turbine where the CMC did not have to be air-cooled which allowed the rotor blades to 
Applicant argues on Pg. 8 continuing on to Pg. 9 that “Kronogard teaches that in order to raise the temperature to increase efficiency, the hottest axially most upstream parts of the turbine should be made of ceramic material. See Abstract; C1:L17-40.  Accordingly, the applied prior art teaches that either the entire turbine is made of CMC or the hottest regions are made of CMC”.  Applicant’s argument is not persuasive because it has been held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145(X)(D)(1).  Applicant has failed to cite where Kronogard explicitly criticized, discredited, or otherwise discouraged the solution claimed.  In fact, Kronogard taught, in Col. 1, ll. 13 – 16, two ways to address the reduction in component useful life due to higher gas turbine operating temperatures.  Kronogard taught providing air cooling to the components or using ceramic components.  Therefore, Kronogard taught different ways and did not explicitly teach away from the claimed invention.  As discussed above in the Claim 1 rejection, Janes taught air cooling the metallic first and second stages of the HPT/second turbine.  Turbomachinery and GE Aviation taught a gas turbine engine with the second stage turbine rotor blades made of CMC because the CMC turbine rotor blades located in the second stage of a turbine did not have to be air-cooled which allowed the rotor blades to be more aerodynamically efficient, i.e., thinner, because cooling air did not need to be pumped through the middle of the CMC turbine rotor blades.  Therefore using air cooled metallic stator vanes and turbine rotor blades where the high temperature of the combustion gases required said use and using CMC stator vanes and turbine rotor blades without air cooling where lower combustion gas temperature allowed said use would have been obvious to one of ordinary skill in the art to increase the gas turbine engine fuel efficiency.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant amended Claim 1 to recite an upper numerical limit to the turbine entry temperature and incorporated dependent Claims 11 and 12 into Claim 1.  Claims 11 and 12 had individually depended from Claim 1.  No claims depended from Claim 11.  Only Claim 13 depended from Claim 12.  Claims 2 – 4, 6 – 10, 14, 15, 17, and 18 depended from Claim 1.  Consequently, the 12/22/2020 amended claim set necessitated the new ground(s) of rejection presented in this Office action because the new combination of limitations.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741